United States Court of Appeals
                      For the First Circuit


No. 09-1135

              SONIA I. JIMÉNEZ; LOURDES MOLINA-DOVAL,

                      Plaintiffs, Appellants,

                                v.

     LUIS ALFONSO RODRÍGUEZ-PAGÁN; ALIDA RAMONA BINET-MIESES;
       CONJUGAL PARTNERSHIP RODRÍGUEZ-BINET; FEDERICO TOMÁS
   RODRÍGUEZ-BINET a/k/a Tommy Rodríguez; ISABELA BEACH COURT,

                      Defendants, Appellees.


                           ERRATA SHEET

     The opinion of this Court issued on March 1, 2010 is amended
as follows:

     Page 9, footnote 3, line 7: Change "O'Scainnlain" to
"O'Scannlain"

     Page 23, line 6: Change "sixth" to "fourth"